                                          Case 4:20-cv-07572-JSW Document 47 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BYTEDANCE INC., et al.,                             Case No. 20-cv-07572-JSW
                                                         Plaintiffs,
                                   8
                                                                                             ORDER VACATING HEARING AND
                                                  v.                                         BRIEFING SCHEDULE ON MOTION
                                   9
                                                                                             FOR JUDGMENT ON THE
                                  10     TRILLER, INC.,                                      PLEADINGS
                                                         Defendant.                          Re: Dkt. No. 46
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 30, 2021, the Court issued an Order regarding Defendant’s motion to dismiss or

                                  14   to stay pending resolution of a transfer issue. Defendant has now moved for judgment on the

                                  15   pleadings on three other claims raised in Plaintiffs’ amended complaint. Although the Order

                                  16   granting the stay stated that Plaintiffs’ first claim for relief was stayed pending resolution of the

                                  17   transfer issue, the Court does not find it efficient to address matters in a piecemeal fashion.

                                  18   Accordingly, the Court VACATES the hearing scheduled on Defendant’s motion for judgment on

                                  19   the pleadings and VACATES the briefing schedule.

                                  20          This matter is STAYED pending resolution of the transfer issue, and the parties shall file a

                                  21   notice with the Court within seven (7) days of the issuance of that decision, as directed in the

                                  22   Order dated March 30, 2021.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 15, 2021

                                  25                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  26                                                     United States District Judge
                                  27

                                  28
